Name: 82/257/EEC: Commission Decision of 2 April 1982 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Title II of Council Directive 75/268/EEC (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  economic policy; NA;  Europe
 Date Published: 1982-04-24

 Avis juridique important|31982D025782/257/EEC: Commission Decision of 2 April 1982 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Title II of Council Directive 75/268/EEC (Only the English text is authentic) Official Journal L 111 , 24/04/1982 P. 0026 - 0026*****COMMISSION DECISION of 2 April 1982 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Title II of Council Directive 75/268/EEC (Only the English text is authentic) (82/257/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 81/528/EEC (2), and in particular Article 18 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (3), as last amended by Directive 80/666/EEC (4), and in particular Article 13 thereof, Whereas on 2 October 1981 the Government of the United Kingdom notified, pursuant to Article 17 (4) of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC, Statutory Instrument 1979 No 941: The Hill Livestock (Compensatory Allowances) (Amendment) Regulation 1979; Whereas under Article 18 (3) of Directive 72/159/EEC the Commission has to decide whether, having regard to the Regulation notified, the existing provisions in the United Kingdom for the implementation of Directive 75/268/EEC continue to satisfy the conditions for financial contribution by the Community to common measure within the meaning of Article 13 of Directive 75/268/EEC; Whereas the increase in the compensatory allowance for one year under Statutory Instrument 1979 No 941 has been modified to a permanent increase by Statutory Instrument 1979 No 1748 (5); Whereas the abovementioned provisions satisfy the conditions and objectives of Directive 75/268/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Statutory Instrument 1979 No 941: The Hill Livestock (Compensatory Allowances) (Amendment) Regulations 1979, notified on 2 October 1981 by the United Kingdom, satisfies the conditions for financial contribution by the Community to common measure within the meaning of Article 13 of Directive 75/268/EEC. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 2 April 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 197, 20. 7. 1981, p. 41. (3) OJ No L 128, 19. 5. 1975, p. 1. (4) OJ No L 180, 17. 7. 1980, p. 34. (5) OJ No L 145, 11. 6. 1980, p. 35.